If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



                                                                  UNPUBLISHED
In re ALTANTAWI, Minors.                                          June 27, 2019

                                                                  No. 345779
                                                                  Oakland Circuit Court
                                                                  Family Division
                                                                  LC No. 2017-856888-NA


Before: CAMERON, P.J., and MARKEY and BORRELLO, JJ.

PER CURIAM.

       In this child protective proceeding, petitioner, the Department of Health and Human
Services (DHHS), sought temporary jurisdiction of respondent’s children after the children’s
mother and custodial parent (mother) died on August 21, 2017. Petitioner determined that it
would be inappropriate to place the children with respondent-father, who was precluded from
having unsupervised contact with the children pursuant to an interim custody order in a pending
divorce case. Petitioner appeals the trial court’s October 5, 2018 order dismissing the petition
and declining to exercise jurisdiction over respondent’s two daughters, AA and SA, under MCL
712A.2(b)(1) and (2). For the reasons set forth below, we reverse and remand for further
proceedings.

                               I. FACTUAL BACKGROUND

       Respondent and mother were married in 1998. They have three children: a son (MA) and
two daughters (AA and SA). On February 14, 2016, a confrontation between respondent and
mother became physical, and respondent was arrested and removed from the family’s home. As
he was being led out of the home, respondent told AA: “This is all your fault.” Respondent was
released from jail on February 15, 2016, charged with domestic violence, and ordered to stay
away from the home as a condition of his bond. He violated this bond condition and, on
February 23, 2016, was again arrested. As a result, respondent was placed on a tether. After the




                                              -1-
February 14, 2016 assault, mother filed for divorce.1 Ultimately, respondent pleaded no contest
to a charge of domestic violence and was sentenced to probation, placed on a tether, and ordered
to have no contact with mother or the family home.

        Pursuant to a 2016 interim custody order, after respondent moved out of the family home,
mother had sole physical custody of the children, all of whom were then teenagers or nearly
teenagers. Respondent’s contact with the children was limited to supervised visitation.
Respondent’s parenting time was only to occur at a counseling center or under the supervision of
an “agreed upon third-party.” The order precluded respondent from having direct contact with
his children.

       Although the order allowed respondent to participate in supervised parenting time, he
never exercised any visitation or parenting time with his daughters after the interim custody
order was entered. However, MA did sneak out of the family home and spend nights with
respondent. AA claimed that she frequently saw MA get into respondent’s car that was parked
down the street from their house. According to AA, mother was aware of this contact but she
was reluctant to stop the visits because conversations with MA frequently escalated and became
physical when she attempted to intervene or question his behavior.

       In August 2017, mother and the three children were still living in the family home. On
the morning of August 21, 2017, mother’s body was found lying outside on the patio, directly
below a third-floor window. After AA discovered mother’s body, she called 911. Mother was
pronounced dead later that morning. After the police arrived, they directed AA to contact
respondent. AA complied despite that she had only seen respondent once in nearly 18 months
and that respondent was prohibited from being present in the family home.

        Respondent stayed with his children in the family home for approximately two days.
During this time, the police investigated mother’s death and determined that it was not
accidental. The police arrested 16-year-old MA, who was charged with first-degree murder.
The police also contacted Child Protective Services (CPS) because 15-year-old AA appeared to
be afraid of respondent.

        During the brief investigation that ensued, CPS learned of (1) the custody order that
precluded respondent from having unsupervised contact with his children; (2) respondent’s
domestic violence conviction arising out the events on February 14, 2016; and (3) respondent’s
February 2017 conviction of Medicaid and insurance fraud, which resulted in the suspension of
his license to practice medicine. AA also disclosed to the CPS investigator that she was afraid of
respondent and that she had witnessed domestic violence in the home on more than one occasion.
The investigator also learned of a “proposed custody order” that the parties had signed a week
before mother’s death, which would have permitted respondent to have custody of MA, and
unsupervised parenting time with AA and SA every other weekend. This order was presented to
the court in the divorce case, but it was never entered by the court. In light of the foregoing


1
  The divorce case was pending before the same judge who presided over this child protective
proceeding.


                                               -2-
circumstances, petitioner sought court intervention. In the interim, a safety plan was established
on August 22, 2017, which included permitting AA and SA to stay the night with a family friend.
MA was in police custody.

        On August 24, 2017, petitioner filed a petition requesting that the court remove the
children from respondent’s care and take temporary jurisdiction over MA, AA, and SA.
Petitioner alleged that:

       It is contrary to the welfare of these children to remain in the care and custody of
       their father, [respondent]. On 8/21/17, mother . . . died after being thrown out of a
       3rd story window of the home. It was determined that [MA] had thrown his
       mother and has been arrested. There is a history of domestic violence in the home
       between [respondent] and [mother]. [Respondent] is currently on probation for
       domestic violence and is on a GPS tether. He is only allowed supervised visits
       with the children. However, [respondent] has not see [sic] the children in over a
       year. [AA] reports that she is fearful of her father.

       With respect to domestic violence in the home, the petitioner further alleged:

       [Respondent] and [mother] has [sic] a history of domestic violence that was [sic]
       involved their children. On 2/14/2016, [AA] called 911 reporting that her parents
       were pushing each other. Due to the domestic assault, [mother] received an
       abrasion to her arm and a cut to her index finger. [Respondent] was arrested and
       a no contact order was put into place. On 2/23/2016 it was discovered that
       [respondent] had violated the no contact order by returning to the family home to
       reside since 2/15/2016. [Respondent] was arrested for violation of the no contact
       order and placed on a GPS tether. On March 23rd 2016 [sic], [respondent] was
       sentenced to probation for 24 months and 93 days of jail, suspended, for domestic
       violence. [Respondent] is only allowed supervised visitation with the children
       pursuant to the divorce judgment. [Respondent] has not seen [AA] or [SA] in
       over a year.2

On that same day, the court entered an ex parte order permitting petitioner to remove the children
from respondent’s care. After MA was charged with his mother’s murder, he was removed from
the petition.

       The petition was authorized on September 6, 2017. In the 13 months that followed the
authorization of the petition, the court held numerous hearings as the case worked its way toward
an eventual multi-day adjudication trial. Many hearings were held to address issues related to



2
  The petition originally included an allegation that respondent appeared at the family home on
August 21, 2017, in violation of the no-contact order. However, because it was agreed that
respondent came to the house at the request of the police, this allegation was struck from the
petition.


                                               -3-
the children’s pretrial placement. Indeed, the court adjourned the continuing adjudication trial
several times to address a multitude of issues related to the children.

         Several hearings were held related to AA’s fragile mental health and her refusal to attend
visitation with respondent. During these proceedings, SA, who is developmentally disabled, was
returned to respondent’s care under DHHS supervision. The record reveals that everyone
involved with the children were also sensitive to the cultural and religious needs of the family
and the trauma the children had experienced following their mother’s death. 3

        The adjudication trial was held in March 2018. At the conclusion of the trial, the court
indicated that it would take the matter under advisement and issue a written opinion.
Approximately a month later, however, the court sua sponte reopened proofs to examine
mother’s divorce attorney, Robert J. Zivian. According to the order, Zivian would be questioned
regarding the proposed custody order, purportedly signed by mother the week before her death,
which would have allowed respondent custody of MA and unsupervised weekend visitation with
the girls. The court also indicated that it would recall and examine AA, and possibly call SA.
Consequently, the court took additional testimony from AA and Zivian over three days between
April and May 2018.

        On October 5, 2018, the court issued an opinion and order declining to exercise
jurisdiction over the children and dismissing the petition for temporary custody. The court found
that a preponderance of the evidence did not establish the existence of a statutory ground to
exercise jurisdiction over the children. The court specifically held that there was no evidence
that respondent failed to provide proper care and custody for his children. The court also
concluded that evidence of domestic violence in the home was insufficient to confer jurisdiction
on the court. With regard to the February 14, 2016 domestic assault, the court found that this
was the only evidence to substantiate a “history of domestic violence” in the home. It then
seemed to conclude that because DHHS never filed a petition with regard to this assault until 18
months after the fact, the assault was insufficient for the court to exercise jurisdiction. The court
acknowledged that petitioner had attempted to elicit testimony regarding an assault that
reportedly occurred in London, but then concluded that this incident of domestic violence was
not alleged in the petition and “there was no indication that any party had information that
related to the unalleged incident.” After engaging in the foregoing analysis, the court declined to
exercise jurisdiction over the minor children.

        Petitioner now appeals as of right. This Court has stayed further proceedings pending
resolution of this appeal.

                                II. DISCUSSION OF THE ISSUES

       Petitioner argues that the trial court erred by declining to exercise jurisdiction over the
children. We agree.



3
    According to AA, her parents wanted the children to focus more on their Muslim faith.


                                                -4-
        This Court reviews a trial court’s decision to exercise jurisdiction for clear error in light
of the court’s findings of fact. In re BZ, 264 Mich. App. 286, 295; 690 NW2d 505 (2004). A trial
court’s finding of fact is “clearly erroneous if the reviewing court has a definite and firm
conviction that a mistake has been committed, giving due regard to the trial court’s special
opportunity to observe the witnesses.” Id. at 296-297.

        “Child protective proceedings are generally divided into two phases: the adjudicative and
the dispositional.” In re Brock, 442 Mich. 101, 108; 499 NW2d 752 (1993). The adjudicative
phase determines whether the trial court may exercise jurisdiction over the children. Id. To
properly exercise jurisdiction, the trial court must find that a statutory basis for jurisdiction
exists. In re BZ, 264 Mich. App. at 295. Whether a court has jurisdiction is determined by a
parent’s plea, or by the court or jury at trial. In re Kanjia, 308 Mich. App. 660, 664; 866 NW2d
862 (2014). If a trial is held, the trier of fact must find that one or more of the statutory grounds
for jurisdiction have been proven by a preponderance of the evidence. In re BZ, 264 Mich. App.
at 295. “Proof by a preponderance of the evidence means that the evidence that a statutory
ground alleged in the petition is true outweighs the evidence that that statutory ground is not
true.” M Civ JI 97.37.

        The petition sought jurisdiction under MCL 712A.2(b)(1) and (2), which permit a trial
court to exercise jurisdiction over a minor child in the following circumstances:

               (1) Whose parent or other person legally responsible for the care and
       maintenance of the juvenile, when able to do so, neglects or refuses to provide
       proper or necessary support, education, medical, surgical, or other care necessary
       for his or her health or morals, who is subject to a substantial risk of harm to his
       or her mental well-being, who is abandoned by his or her parents, guardian, or
       other custodian, or who is without proper custody or guardianship. . .

               (2) Whose home or environment, by reason of neglect, cruelty,
       drunkenness, criminality, or depravity on the part of a parent, guardian, nonparent
       adult, or other custodian, is an unfit place for the juvenile to live in.

In support of these statutory grounds, the petition alleged, in relevant part, that (1) the children’s
mother had died by violent means, (2) there was a history of domestic violence in the home, (3)
respondent was currently on probation for a domestic violence conviction, (4) pursuant to a
custody order, respondent was allowed only supervised visits with his children, (5) respondent
had not seen his daughters for more than a year, and (6) AA reported being fearful of respondent.
With respect to domestic violence in the home, the petition alleged a specific incident occurring
on February 14, 2016, that AA witnessed and that resulted in physical injury to mother. After
reviewing the entire record, we conclude that the allegations in the petition were established by a
preponderance of the evidence and support a statutory basis for jurisdiction under MCL
712A.2(b)(1) and (2). Accordingly, the trial court clearly erred when it declined to exercise
jurisdiction over the children.

       The evidence established that at the time of mother’s death, SA and AA were left without
proper care and custody because there was no other adult immediately available to care for the
children in mother’s absence. Respondent was precluded from taking custody of the children by

                                                 -5-
an interim custody order limiting his contact with the children to supervised parenting time. This
order was entered following an incident of domestic violence in the family home on February 14,
2016. AA, who was present during this event, gave credible testimony that respondent
physically assaulted mother, causing bruising, scraping, and a small cut to her finger. A police
evidence technician who photographed mother’s injuries testified that respondent was arrested
because the physical evidence corroborated mother’s version of the events. Respondent admitted
that he pleaded no contest to an ensuing charge of domestic violence and was sentenced to 24
months’ probation. The terms of his probation included no contact with mother and no entry into
the family home. Moreover, because respondent had violated the terms of his bond by remaining
in the house after his February 14, 2016 arrest, respondent was also subject to electronic
monitoring.

        The evidence further demonstrated that the February 2016 incident was not an isolated
event but instead was indicative of a pattern of domestic violence. AA specifically testified that
what occurred on February 14, 2016, between mother and respondent had happened before.
Indeed, AA testified that respondent previously had abused mother to an even greater degree.
She explained that, although the bruising that mother incurred that day in February 2016 was
significant, “it wasn’t as big as what he had done to her before.” When mother implored AA to
call the police on the morning of February 14, 2016, AA complied. AA explained that she called
911 because it was “just like a build of events like what I’ve been seeing him doing to my
mother, it just led up to it and it was like the final straw.”

        There was also a significant incident in January 2016, after the family returned from a
trip to London. Although the court precluded AA from testifying in detail regarding what
transpired after the trip, she did confirm that the “London incident” was similar to the February
2016 incident. According to AA, respondent and mother were arguing to the degree that AA
characterized the events as another incidence of domestic violence. AA also described a separate
incident where mother and respondent were arguing and mother, because she did not feel safe,
insisted that AA sleep between her and respondent in their bed. Indeed, on more than one
occasion, mother would sleep with one of her daughters because she feared respondent.

        AA’s recounting of domestic violence in the home was corroborated by the testimony of
Officer O’Neill, a CPS investigator, and Zivian. AA disclosed to both O’Neill and the CPS
investigator that there had been other incidents of domestic violence in the home. Although
Zivian frequently invoked the attorney-client privilege during his testimony, he explained that,
based on information gleaned outside the scope of the privilege, he was aware of incidents of
domestic violence other than the February 14, 2016 incident. Zivian was concerned enough
about respondent’s volatility that a meeting between Zivian, mother, respondent, and
respondent’s divorce attorney took place in the court’s jury room. Zivian explained that
respondent was openly hostile to mother during this meeting, refusing to look at her and
commenting that she was no longer human because she declined to wear a hijab, which caused
Zivian to fear for mother’s continued safety. Although petitioner argues that the trial court
improperly restricted the scope of the testimony, the existing record was more than sufficient to
establish that domestic violence was prevalent in the home and respondent was the perpetrator.
“Evidence of violence between parents in front of the children is certainly relevant to showing,
as provided under [MCL 712A.2(b)] that the home is an unfit place for the children by reason of
criminality or depravity.” In re Miller, 182 Mich. App. 70, 80; 451 NW2d 576 (1990).

                                               -6-
        It is also clear that AA’s exposure to the domestic violence had taken a toll on her. On
the morning of mother’s death, the police called CPS, in part, because AA had disclosed that she
was afraid of respondent. During questioning by the court, AA explained that her fear was that
when respondent became mad, AA did not know to what extent he would react. AA stated that
watching respondent abuse mother had caused AA to fear for her own future safety. AA
explained, “I would see what he would do when he would get mad at my mom and think maybe
if I’m a little older will he do the same thing to me.” AA’s fear for her future safety did not
appear to be unwarranted. During the adjudication trial, AA described an argument that arose at
a Panera Bread store the day after mother’s death. Respondent refused to return AA’s cell phone
after he had used it to speak to AA’s maternal grandfather. During their argument, respondent
threatened to destroy AA’s phone in the same manner AA had heard him threaten mother in the
past.

       Another source of AA’s fear of respondent was related to MA’s pending criminal trial.
On the morning of mother’s death, AA provided information to police investigators. Some of
AA’s statements directly contradicted what MA had told the police. AA agreed that her fear of
respondent was related, in part, to the fact that respondent was aware that she had provided
information that the prosecutor intended to use against MA.

        There was also evidence that respondent emotionally neglected his daughters after he was
court-ordered out of the home. Respondent acknowledged that the March 2016 interim custody
order permitted him to have supervised visitation with his children at a counseling center or
under the supervision of an agreed-upon third party. However, other than one encounter in May
2016 with AA, respondent admitted that he did not thereafter see AA or SA until August 21,
2017, the day mother died. Respondent claimed that he made one attempt to contact the
counseling center to schedule a visit, but then did not pursue the matter further because he was
not comfortable with supervised visitation. Respondent believed that visits of this nature were
“deficient” and not a “healthy environment” for his children. Thus, the evidence established that
respondent was willing to go 15 months without seeing his daughters simply because he did not
like the fact that the conditions were uncomfortable for him. A parent’s failure to maintain
contact with a child is evidence of abandonment and neglect. In re Hall, 188 Mich. App. 217,
223-224; 469 NW2d 56 (1991). By contrast, while respondent voluntarily abandoned his
daughters for more than a year, there was evidence that MA spent at least two nights a week with
him in violation of the interim custody order.

        Although not as compelling as the foregoing evidence, the court also heard testimony
regarding respondent’s 2017 fraud conviction. In February 2017, respondent pleaded guilty to
two counts of Medicaid fraud and two counts of health insurance fraud. Following his
convictions, respondent’s medical license was suspended for six months, beginning July 2017.
Thus, respondent demonstrated that he was willing to engage in criminal behavior for his own
self-interest.

        Considering the record in its entirety, the foregoing evidence demonstrated that the
statutory grounds for jurisdiction under MCL 712A.2(b) had been established by a
preponderance of the evidence. Evidence that respondent failed to have any contact with his
daughters for more than a year established his neglect of and harm to his daughters’ emotional
well-being. Similarly, evidence that the children were exposed to an environment fraught with

                                               -7-
domestic violence established that the children were subject to a substantial risk of harm to their
mental well-being. Respondent’s criminality, including the domestic violence and fraud
convictions, established an unfit home environment. Accordingly, we conclude that the trial
court clearly erred when it held that the evidence was insufficient to exercise jurisdiction over
the children. Moreover, when reviewing the trial court’s opinion, it is apparent that the court
ignored salient evidence and made findings of fact that were simply unsupported by the record.

        The court found that there was no evidence of improper supervision because respondent
apparently complied with the financial support order entered in the divorce case. However, this
finding ignores the fact that providing proper care and custody encompasses more than mere
financial support. MCL 712A.2(b)(1) permits a court to exercise jurisdiction where a child has
been subject to a substantial risk of harm to her mental well-being. As discussed earlier,
exposing the children to domestic violence and failing to exercise parenting time with them for
more than a year was harmful to their emotional well-being and constituted neglect.

        The court also failed to consider the importance of respondent’s conviction for health
care fraud. Instead, the trial court concluded that this evidence was irrelevant because, according
to the court, the CPS investigator testified that the “health care fraud issues were not relevant to
the petition and should not be considered.” This, however, was not an accurate characterization
of the witness’s testimony. When the court suggested that respondent’s 2017 fraud conviction
“really had nothing to do with this petition, does it,” the CPS investigator replied, “No, not
really, but we always run a background check for criminal activity, it’s just standard practice.”
When the court then suggested that if it did not consider that provision, “that would be
appropriate,” the investigator replied, “Yeah, that - that really - his criminal record had nothing
to do with abuse and neglect, except for the one - - incident in February.” The investigator was
overly literal in his interpretation of the court’s questions. Moreover, we note that the
investigator was never asked directly whether respondent’s criminality, including his convictions
for health care fraud and domestic violence, created an unfit home for the children to live in.

        The court also failed to properly consider the significance of the interim custody order
that limited respondent to supervised visitation and respondent’s failure to visit his children for
more than a year. Employing no analysis, the court simply found these factors were “insufficient
for the court to take jurisdiction.” The court ignored the emotional damage a child can
experience by the absence of a parent from their lives for more than a year.

        The trial court’s reliance on the proposed custody order is also misplaced. Under the
provisions of this proposed order, respondent and his wife apparently agreed that respondent
would have custody of MA and be entitled to unsupervised parenting time with AA and SA
every other weekend. The trial court in the divorce case did not sign this order when it was
presented for entry. While the court never explained its reluctance to enter the proposed order, it
did volunteer on the record in this case that mother’s death had nothing to do with its lack of
action because mother was still alive at the time the order was presented. In any event, the court
considered the existence of the unsigned order as evidence and then apparently reasoned that,
because mother had approved of this stipulation to a change in custody, she must have been
comfortable with having AA and SA in respondent’s unsupervised care. This very well could
have been true, but whether mother signed the proposed order is not relevant to whether the trial
court should exercise jurisdiction based on the grounds under MCL 712A.2(b)(1). When

                                                -8-
considering the domestic violence, abandonment, and criminality in the home, the fact that
mother was willing to allow unsupervised parenting time between respondent and his daughters
is a minor consideration. The court’s conclusion disregards the overwhelming amount of
evidence that weighs in favor of exercising jurisdiction.

         Additionally, Zivian warned against reading too much into the proposed order. Zivian
testified that because the proposed order was never entered, it did not have any force or effect.
Further, according to Zivian, the proposed order was not intended to be a resolution of the
custody dispute; custody was still an issue that would have been addressed at the mediation that
was scheduled for August 29, 2017. Zivian also testified that the proposed order included a
provision that permitted a parent to communicate with a child by cell phone, e-mail, or other
electronic means when that child was with the other parent. Zivian explained that the purpose of
this provision was to make sure that there was communication available to the girls if they were
with respondent and they needed to immediately call mother “to potentially rescue them from the
situation.” Consistent with Zivian’s testimony, AA explained that when she learned about the
proposed changes in the custody arrangement, she and mother had a conversation about staying
safe when AA was with respondent. Mother instructed AA to call the police if she felt unsafe.
Mother also directed AA to keep a password on the phone and not disclose it to anyone,
including respondent. Clearly, the record did not justify the court’s reliance on a proposed order
that had not been entered and to which mother agreed to only because she assumed she would be
alive to monitor the visitations.

        We recognize that when reviewing a trial court’s findings of fact, we generally defer to
the special opportunity the trial court has to judge the credibility of the witnesses. In re Fried,
266 Mich. App. 535, 541; 702 NW2d 192 (2005). However, because this Court does actually
review findings of fact for clear error, the regard given to the trial court does not rise to the level
of blind deference. Moreover, clear error is present when this Court is left with a definite and
firm conviction that a mistake has been made. In this case, the preponderance of the evidence
established that respondent’s history of domestic violence, which involved more than one
incident in the presence of a minor child, presented a substantial risk of harm to the children’s
mental well-being. Moreover, respondent failed to provide support for the children’s emotional
well-being, and his criminal conduct created an unfit home environment. These factors were
indicative of respondent’s inability to provide proper care and custody to the children and an
indication of a future likelihood of harm to the children. The trial court clearly erred when it
failed to exercise jurisdiction over the children. Accordingly, we reverse and remand for entry of
an order adjudicating the children as temporary court wards and for further proceedings.

        In this appeal, petitioner also raises several evidentiary issues. However, in light of our
finding that the existing record was sufficient to exercise jurisdiction over the minor children, we
decline to address petitioner’s additional claims of evidentiary error.

      Petitioner also argues that this matter should be assigned to a different judge on remand.
We agree. In determining whether to remand a case to a different judge, this Court considers

       (1) whether the original judge would reasonably be expected upon remand to have
       substantial difficulty in putting out of his or her mind previously-expressed views
       or findings determined to be erroneous or based on evidence that must be rejected,

                                                 -9-
       (2) whether reassignment is advisable to preserve the appearance of justice, and
       (3) whether reassignment would entail waste and duplication out of proportion to
       any gain in preserving the appearance of fairness. [People v Hill, 221 Mich. App.
391, 398; 561 NW2d 862 (1997) (citations and quotation marks omitted).]

Based on the record, we believe that the trial judge will have difficulty putting aside previously
expressed views and findings. Moreover, reassignment is necessary to preserve the appearance
of justice.

        In its brief on appeal, petitioner cites a multitude of comments made by the court in its
engagement with the assistant prosecutor in this case. The court’s comments seemed to indicate
that it had predetermined the outcome of this case and that respondent would comply with
virtually everything that it ordered if it took jurisdiction over the case.

        We also agree with petitioner that the court appeared to be an advocate for respondent’s
request that petitioner simply dismiss the petition in favor of a guardianship. Early in these
proceedings, respondent’s counsel indicated that respondent was willing to agree to a
guardianship and that petitioner should simply withdraw the petition. Initially, the court
questioned why respondent was not willing to enter a plea to jurisdiction and then a guardianship
could be pursued using that avenue. However, respondent’s counsel indicated that any plea in a
child protective proceeding would adversely affect, perhaps even preclude, respondent from
getting his medical license reinstated. Thereafter, the court questioned the assistant prosecutor4
as to why the petitioner was not willing to pursue a guardianship. At one point, the court
accused the assistant prosecutor of refusing a guardianship as “a tactical game.” Throughout the
proceedings, the assistant prosecutor frequently explained petitioner’s position that a
guardianship alone would not sufficiently protect the children, but that granting a temporary
wardship would be appropriate because it would ensure court supervision and services.

        Notwithstanding petitioner’s stated motivation for pursuing a temporary wardship, the
court frequently accused petitioner and the prosecutor’s office of having no concern for AA’s
best interests. In July 2018, the court commented that it just did not see “what value DHHS is
adding for this child in this proceeding whatsoever.” The court further accused either petitioner
or the assistant prosecutor of being “more concerned about [AA] being a witness [in a murder
case] than you are about her wellbeing.” When the court learned that the prosecutor assigned the
murder case had met with AA at a Starbucks the night before her ACT examination, the court
commented, “It’s always been about the murder trial.” The court further seemed to accuse the
assistant prosecutor in the civil abuse and neglect proceeding of being responsible for the
meeting.

       After the court’s decision, at a hearing on a motion to stay proceedings for purposes of
this appeal, the court indicated that it was not satisfied with how the prosecutor’s office was



4
 We note petitioner’s interests were represented by the prosecutor’s office as legal consultant.
See In re Blakeman, 326 Mich. App. 318, 338; 926 NW2d 326 (2018).


                                              -10-
handling the case. The court then articulated its belief that the current child protection case was
essentially a “witness protection” program:

              The Court: You’re – your’re just making these dramatic leaps that you
       want me to buy into this is a witness protection program essentially. This is the
       prosecutor’s office wants to make sure its witness is sterile with regard to
       whatever she’s testifying to. That’s what this is.

               [Assistant Prosecutor]: This is –

               The Court: You’ve never taken the care and concern for this child with
       regard to her medical, with regard to her counseling. You want her not to be able
       to have a discussion with her dad.

               Assistant Prosecutor: This is a circumstance –

              The Court: And you know what? The dad has said over and over, I’ll
       give you a guardianship. Who do you want? I will give you a guardianship,
       anything you want, let me help this child. What does she want? But what does
       the prosecutor’s office do?

               Assistant Prosecutor: We’re afraid for her safety, Judge.

               The Court: Okay, but [sic] a guardianship in place.

              Assistant Prosecutor:     A guardianship would not provide DHS
       involvement, which would help with visitation and other things as Miss Basha
       said. She said she would be willing with DHS assistance. The only way we get
       DHS assistance is maintaining DHS care and custody. There’s no way to do that
       under a pure guardianship.

                                                   * * *

                The Court: We had that in the court. We came here, yet you’re using this
       girl as a pawn. You are, you’re going – you want to worry about her emotional
       stability?

               [Respondent]: Thank you.

               Assistant Prosecutor: Judge –

               The Court: Then why isn’t the prosecutor’s office taking more care with
       her?

Clearly, the court expressed an unflattering view of both the prosecutor’s office and the DHHS
and their motivation for pursuing the temporary wardship. Considering the nature of the
accusations leveled against the prosecutor and petitioner, the assigned judge would have


                                               -11-
substantial difficulty putting out of her mind previously expressed views. For that reason,
reassignment to a different trial judge is warranted on remand.

         We reverse the trial court’s order dismissing the petition, remand for entry of an order
adjudicating the children as temporary wards of the court, and order that the case be reassigned
to a different judge for disposition and further proceedings. We do not retain jurisdiction.



                                                           /s/ Thomas C. Cameron
                                                           /s/ Jane E. Markey
                                                           /s/ Stephen L. Borrello




                                              -12-